DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a loading portion”, “a lifting mechanism”, “a conveying unit”, “a sheet detector”, “a sheet count detector” and “a near-end detector” in claim 1, “a thickness detector” in claim 5, “a blower device” in claim 6, “a suction device” in claim 7 and “a counter” in claims 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al. (US Pub No. 2015/0166280 A1) in view of Fuchi (US Pub No. 2008/0079216 A1).
	Regarding Claim 1, Hino et al. discloses
a loading portion (15) configured to stack a plurality of sheets; 
a lifting mechanism (65) configured to lift the loading portion; 
a conveying unit (comprising 10, 40, 21, 22, 24) configured to convey the sheets on the loading portion; 
a sheet detector (14) configured to detect presence or absence of the sheets on the loading portion at a specified height position; 
a sheet count detector (9) configured to detect a number of sheets conveyed by the conveying unit; 
a near-end detector (66) configured to detect a near-end state in which a stack height of the sheets on the loading portion is a specified value or less (“decreased to a value smaller than the threshold”, last 13 lines of [0106]); and 
processing circuitry (66) configured to: 
control the lifting mechanism based on a detection result of the sheet detector before the near-end state is detected by the near-end detector (S13=NO to S15. “based on” wherein this control is performed either directly or indirectly in response to the detection result), and 
control the lifting mechanism based on a detection result of the sheet count detector after the near-end state is detected by the near-end detector (S13=YES to S14, “based on” wherein this control is performed either directly or indirectly in response to the detection result).
It is noted that the functionality of the near-end detector and processing circuitry of Applicant’s invention is also performed by a common controller.
Hino does not explicitly disclose counting of [0106] to be performed by sensor 9 however it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hino by explicitly performing the counting of lines 24-25 of [0106] by sensor 9, since the remainder of [0106] separately lays out non-sensor based alternatives (adding number of feed pulses, run time of DC motor, etc) and the only sensor available to do so in the disclosure is sensor 9, and for the purpose of counting.
Hino does not disclose the lifting mechanism components as per 112(f).
Fuchi discloses the lifting mechanism components (M, 71, 73, 75 and 70) for the purpose of driving elevating plate 10. 

	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Hino by including the lifting mechanism components 

as disclosed by Fuchi, for the purpose of driving elevating plate 10.
	Regarding Claim 2, Hino et al. discloses  

a blower device (22a) configured to blow air toward the sheets on the loading portion; 
a suction device (40b) configured to draw a sheet floated from the sheets by the blower device; and 
a conveying device (10) configured to convey the sheet in a feeding direction (right to left in Fig. 11) with the sheet being drawn onto the conveying device by suction of the suction device.
Regarding Claim 8, Hino et al. does not disclose the sheet count detector to be a sensor but not explicitly a photosensor.
However, Hino et al. does disclose an optical sensor ([0106]) as a known sensor type, for the purpose of detecting position.
It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Hino et al. and Fuchi by including the photosensor 

as disclosed by Hino for the purpose of detecting position. The modification would 

involve merely applying the photosensor to the generic sensor 9.

Regarding Claim 10, Hino et al. discloses the near-end detector to be a counter configured to count a number of pulses of a lifting motor of the lifting mechanism (“number of feed pulses” of stepping motor in [0106]).
Regarding Claim 13, Hino et al. discloses an image forming apparatus (100).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al. (US Pub No. 2015/0166280 A1) in view of Fuchi (US Pub No. 2008/0079216 A1) in view of Yamazaki et al. (US Pub No. 2016/0212278 A1).
Regarding Claim 9, Hino et al. and Fuchi do not disclose a counter to count a number of times a conveying unit is driven.
Yamazaki et al. discloses a counter (CT) to count a number of times a conveying unit is driven for the purpose of counting the number of transported documents ([0156]).
It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Hino et al. and Fuchi by including the counter to 

count the number of times a conveying unit is driven as disclosed by Yamazaki et al., 

for the purpose of counting the number of transported documents.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al. (US Pub No. 2015/0166280 A1) in view of Fuchi (US Pub No. 2008/0079216 A1) in view of Bhaskaran et al. (US Patent No. 11,230,451).
Regarding Claim 11, Hino et al. and Fuchi do not disclose the near-end detector to include a plurality of photosensors.
Bhaskaran et al. discloses a near-end detector to include a plurality of photosensors (106) side by side in a height direction to detect sheet presence on a loading portion (104) for the purpose of determining sheet amount.

	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Hino et al. and Fuchi by including the plurality of 

photosensors as disclosed by Bhaskaran et al., for the purpose of determining sheet 

amount.


Allowable Subject Matter
Claims 3-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows the controls as claimed (Claims 3 and 4), a thickness detector and associated controls (Claim 5), a blower device and associated controls (Claim 6), a suction device and associated controls (Claim 7) or the sheet detector to be an uppermost one of vertically disposed photosensors (Claim 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        July 15, 2022